[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________                 FILED
                                                       U.S. COURT OF APPEALS
                             No. 08-14714                ELEVENTH CIRCUIT
                                                          FEBRUARY 24, 2009
                         Non-Argument Calendar
                                                          THOMAS K. KAHN
                       ________________________
                                                               CLERK

                  D. C. Docket No. 07-01348-CV-JFG-M

JOHN E. PRITCHETT,

                                                           Plaintiff-Appellant,

                                  versus


COMMISSIONER, SOCIAL SECURITY
ADMINISTRATION,

                                                          Defendant-Appellee.


                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Alabama
                      _________________________

                            (February 24, 2009)

Before TJOFLAT, DUBINA and FAY, Circuit Judges.

PER CURIAM:
       John E. Pritchett, through counsel, appeals the district court’s order

affirming the Social Security Commissioner’s (“Commissioner”) denial of

supplemental security income (“SSI”), 42 U.S.C. §§ 405(g) and 1383(c)(3).

Pritchett argues that (1) the district court violated Fed.R.Civ.P. 521 by failing to

make findings of fact and adequate conclusions of law in affirming the

Commissioner’s denial of benefits; (2) the Administrative Law Judge (“ALJ”)

erred in rejecting the opinion of Pritchett’s treating physician that Pritchett was

probably medically disabled; (3) the ALJ erred in rejecting as incredible Pritchett’s

testimony as to the severity and extent of his impairment; (4) the ALJ’s

hypothetical question to the vocational expert (“VE”) was incomplete; (5) the

ALJ’s finding that Pritchett maintained the residual functional capacity (“RFC”) to

perform sedentary work was not supported by substantial evidence; and (6) the

Appeals Council (“AC”) erred in failing to remand the case for consideration of

alleged new evidence. For the reasons set forth below, we affirm.

       We review a social security case to determine whether the denial of benefits

is supported by substantial evidence and whether the correct legal standards were

applied. See Lewis v. Callahan, 125 F.3d 1436, 1439 (11th Cir. 1997). “Substantial

evidence is defined as more than a scintilla, i.e., evidence that must do more than


       1
          Pursuant to Rule 52, “[i]n an action tried on the facts without a jury or with an advisory
jury, the court must find the facts specially and state its conclusions of law separately.”

                                                  2
create a suspicion of the existence of the fact to be established, and such relevant

evidence as a reasonable person would accept as adequate to support the

conclusion.” Foote v. Chater, 67 F.3d 1553, 1560 (11th Cir. 1995).

      A claimant can be disabled for supplemental security income benefits only if

he is “unable to engage in any substantial gainful activity by reason of any

medically determinable physical or mental impairment which can be expected to

result in death or which has lasted or can be expected to last for a continuous

period of not less than twelve months.” Crayton v. Callahan, 120 F.3d 1217, 1219

(11th Cir. 1997).

                             I. District Court’s Decision

      After the ALJ denied benefits, Pritchett requested review by the AC. The

AC denied review of the ALJ’s decision, and its order of denial became the final

decision of the Commissioner. Pritchett appealed the Commissioner’s denial to the

district court. The district court noted that it had considered the entire record and

affirmed the denial, finding that it was based on substantial evidence and proper

legal standards.

      On appeal from the Commissioner’s final decision, the district court must

review the record as a whole and determine if the ALJ’s decision was supported by

substantial evidence. Foote, 67 F.3d at 1558-60. In doing so, the district court



                                           3
must not re-weigh the evidence. Id. at 1560; 42 U.S.C. § 405(g) (instructing that,

on appeal, the findings of the ALJ as to any fact, if supported by substantial

evidence, shall be conclusive).

      In affirming the denial of benefits, the district court specifically stated that it

had reviewed the entire record and concluded that the ALJ had applied the

appropriate legal standards and reached a conclusion supported by substantial

evidence. See Foote, 67 F.3d at 1558-60. The district court was not required by

statute or case law to also articulate findings of fact. See id.; 42 U.S.C. § 405(g).

Accordingly, we affirm as to this issue.

                         II. Treating Physician’s Opinion

      In finding that Pritchett was not disabled, the ALJ assigned no weight to the

conclusion of Pritchett’s treating physician, Dr. Bruce Pava, that Pritchett probably

was medically disabled, reasoning that the conclusion was not supported by Dr.

Pava’s own examination of December 8, 2005, or any other record. The ALJ

assigned significant weight, however, to Dr. Pava’s conclusions on the extent of

Pritchett’s ability to perform certain activities, lift and carry, and withstand certain

conditions, but noted that Pritchett actually probably was more limited in his

ability to lift and carry and stand and walk than Dr. Pava concluded.

      “The opinion of a treating physician is entitled to substantial weight unless



                                            4
good cause exists for not heeding the treating physician’s diagnosis.” Edwards v.

Sullivan, 937 F.2d 580, 583 (11th Cir. 1991). “Good cause” exists when the:

(1) treating physician’s opinion was not bolstered by the evidence; (2) evidence

supported a contrary finding; or (3) treating physician’s opinion was conclusory or

inconsistent with the physician’s own medical records. Lewis, 125 F.3d at 1440.

If the ALJ finds such good cause and disregards or accords less weight to the

opinion of a treating physician, he must clearly articulate his reasoning, and the

failure to do so is reversible error. MacGregor v. Bowen, 786 F.2d 1050, 1053

(11th Cir. 1986).

      The ALJ did not err in assigning little weight to Dr. Pava’s conclusion that

Pritchett probably was medically disabled, as the ALJ clearly articulated its

decision and as Dr. Pava’s opinion was inconsistent with his own records. See

Lewis, 125 F.3d at 1440; MacGregor, 786 F.2d at 1053. First, in denying benefits,

the ALJ clearly explained that he would not accept Dr. Pava’s conclusion on

Pritchett’s disability because it was not supported by Dr. Pava’s own examination

of December 8, 2005, which demonstrated that Pritchett retained the ability to

perform several physical activities. See MacGregor, 786 F.2d at 1053.

      Also, after administering a disability examination, Dr. Pava made a record

showing that Pritchett walked with a normal gait, could walk on his heels and toes,



                                           5
could rise from a mid-squatting position without difficulty, and had full active

range of motion in his joints and extremities. Dr. Pava also made a record showing

that Pritchett could stand, walk, and sit for relatively significant amounts of time;

lift and carry objects of relatively significant weights; constantly handle, talk, and

hear; occasionally climb, balance, stoop, or kneel; and withstand certain conditions

commonly found in workplaces. Because Dr. Pava found that Pritchett retained

these notable abilities, his findings did not support a conclusion that Pritchett could

not perform any work in the national economy. See Lewis, 125 F.3d at 1440;

Crayton, 120 F.3d at 1219. Accordingly, we affirm as to this issue.

                              III. Pritchett’s Testimony

      At the hearing before the ALJ, Pritchett testified as follows. Because of his

medical problems, he could not work. He took two or three naps per day. The

only activities he did were grocery shopping once a week, daily cooking, house

cleaning, laundry, and taking out the garbage twice a week. In carrying the 10 to

15 pounds of garbage 150 yards to the street, he experienced symptoms associated

with angina. He likely could walk a city block, but would have to “sit [] for two

hours to catch [his] breath” afterward and would have to “call somebody to come

and get [him]” rather than walk back. He was not sure if he even could do a job

that required merely “sit[ting] all day and push[ing] paper” because he could not



                                           6
sit in one position all day, because of arthritis in his knees, and getting up to stretch

and walk around wore him out. In finding that Pritchett was not disabled, the ALJ

concluded that, while Pritchett’s severe impairments, in the form of coronary artery

disease and hypertension, could reasonably be expected to produce the loss of

stamina and strength and shortness of breath of which Pritchett complained,

Pritchett’s statements on the intensity, persistence, and limiting effects of these

symptoms were “not entirely credible.” The ALJ reasoned that the record did not

contain objective signs or findings that could reasonably be expected to produce, or

any other reason to believe that Pritchett was suffering, the degree of pain and

limitation claimed. The ALJ cited an RFC Assessment prepared by the Disability

Determination Service (“DDS”), a Graded Exercise Test (“GXT”) administered by

Dr. David Gordon, and the medical records from Dr. Pava, noting that these

demonstrated that Pritchett retained many physical abilities.

      The ALJ must consider a claimant’s subjective testimony if he finds

(1) evidence of an underlying medical condition and (2) either (a) objective

medical evidence to confirm the severity of the alleged pain arising from that

condition or (b) that the medical condition was of such severity as to reasonably

give rise to the alleged pain. Mason v. Bowen, 791 F.2d 1460, 1462 (11th Cir.

1986). If the ALJ decides to discredit the claimant’s testimony, he must clearly



                                            7
articulate explicit and adequate reasons for his decision. Dyer v. Barnhart, 395 F.3d

1206, 1210 (11th Cir. 2005). In articulating its reasons, the ALJ need not

specifically refer to every piece of evidence “so long as [his] decision . . . .is not a

broad rejection which is not enough to enable the district court or this Court to

conclude that the ALJ considered her medical condition as a whole.” Dyer, 395

F.3d at 1211. Also, the ALJ may cite the claimant’s daily activities. See Wolfe v.

Chater, 86 F.3d 1072, 1078 (11th Cir. 1996) (finding that substantial evidence

supported the ALJ’s finding that the claimant’s complaints of disabling pain were

not credible because the record contained evidence that the claimant had lifted

rocks and had worked washing mobile homes during the period of his alleged

disability). We will not disturb a clearly articulated credibility finding that is

supported by substantial record evidence. Foote, 67 F.3d at 1562.

      The ALJ did not err in partially discrediting Pritchett’s testimony, as the ALJ

clearly articulated its decision and as the record did not confirm, and the severity of

the medical condition did not suggest, the alleged extent of the pain and limitation

suffered. See Mason, 791 F.2d at 1462; Dyer, 395 F.3d at 1210. First, in rejecting

Pritchett’s testimony on the intensity, persistence, and limiting effects of his loss of

stamina and strength and shortness of breath, the ALJ clearly explained that the

records did not support Pritchett’s claims because the RFC Assessment, GXT, and



                                            8
medical records from Dr. Pava demonstrated that Pritchett retained many physical

abilities despite these symptoms. See Dyer, 395 F.3d at 1210-11.

      Also, Pritchett testified that he did the grocery shopping once a week,

cooked daily, did the house cleaning and laundry, and took out the garbage twice a

week. The DDS’s RFC Assessment also revealed, similarly to the above-discussed

disability examination by Dr. Pava, that Pritchett could stand, walk, and sit for

relatively significant amounts of time; lift and carry objects of relatively significant

weights; constantly handle, talk, and hear; occasionally climb, balance, stoop, or

kneel; and withstand certain conditions commonly found in workplaces. A GXT

likewise revealed that Pritchett did not experience chest pain or shortness of breath

or sinus tachycardia depression or arrhythmia during physical exercise. Because

the medical record evidence demonstrated that Pritchett could perform normal

daily and weekly household activities, retained the ability to perform the above

physical activities, and could perform physical exercise without shortness of

breath, it did not support Pritchett’s claims that he experienced his symptoms so

frequently and to such an extent that he could not work and must nap three times

per day. See Mason, 791 F.2d at 1462; Wolfe, 86 F.3d at 1078.

      We also note that, on January 24, 2005, Pritchett told Dr. Pava that his pain

was “rare[].” Because Pritchett expressed that the chest pain did not occur as



                                            9
frequently as he otherwise claimed, his own prior statements do not support his

testimony. Likewise, on two occasions, namely, when Pritchett presented to the

Gulf Breeze Hospital ER with chest pain on November 11, 1999, and to the

Summit Medical Center ER with chest pain on March 1, 2005, records show that

his pain subsided entirely with medication. Because the medical record evidence

demonstrated that medication could completely treat Pritchett’s pain, it does not

suggest that his medical condition was of such severity that he could not work. See

Mason, 791 F.2d at 1462. Accordingly, we affirm as to this issue.

                            IV. Hypothetical Question

      At the hearing before the ALJ, Norma Stricklin, a VE who had heard

Pritchett’s testimony and reviewed Pritchett’s medical records, testified that

Pritchett had worked as a (1) bricklayer, a job that was heavy in physical demands

and skilled; (2) a carpenter’s helper, a job that was heavy in physical demands and

unskilled; and (3) a welder, a job that was medium in physical demands and at the

higher end of semi-skilled, and that the skills he used to complete these jobs would

not translate to the sedentary level because they were primarily physical and

involved medium levels of exertion. The ALJ posed a hypothetical question to the

VE concerning available jobs for a person who (1) was 48 years old, had a GED,

and previously worked as bricklayer, carpenter’s assistant, and welder;



                                          10
(2) experienced no more than moderate pain that probably limited him to sedentary

jobs; (3) required a work place free of dust, fumes, and gases, and that was

temperature and humidity controlled; (4) frequently could endure vibration or

reach overhead; (5) occasionally could balance, stoop, kneel, or climb ramps and

stairs; and (6) never could work on ladders, ropes, or scaffolds or around

unprotected heights or dangerous or moving equipment. Stricklin responded that,

while a person of these characteristics could not return to his previous employment

because of exertional restriction limitations, he could work as (1) a ticket taker or

cashier, jobs that numbered approximately 7,000 in Alabama; or (2) an information

clerk, assembler, inspector, or machine operator, jobs that numbered approximately

6,000 in Alabama. Stricklin indicated that these jobs would allow 10 to 15

absences per year. In concluding that Pritchett’s severe impairments, in the form

of coronary artery disease and hypertension, did not render him disabled, the ALJ

relied in part on the VE’s testimony concerning available jobs that Pritchett could

perform.

      In deciding whether the claimant may perform other work in the national

economy, the ALJ may consult a VE by way of a hypothetical question. Wolfe, 86

F.3d at 1077-78. In order for a vocational expert’s testimony in response to this

question to constitute substantial evidence on which the ALJ may rely, the question



                                          11
must comprise all of the claimant’s impairments. Vega v. Comm’r of Soc. Sec.,

265 F.3d 1214, 1220 (11th Cir. 2001). However, the ALJ is not required to include

in the question claims of impairment that he has found unsupported. Crawford v.

Comm’r of Soc. Sec., 363 F.3d. 1155, 1161 (11th Cir. 2004).

      The ALJ did not err in relying in part on the VE’s response to his

hypothetical question, as that question comprised all of Pritchett’s recognized

impairments. See Vega, 265 F.3d at 1220. The question posed referenced the pain

Pritchett suffered and certain of the limitations Pritchett suffered, which were

outlined in the results of the above-discussed RFC Assessment and disability

examination. Though the question did not specifically reference coronary artery

disease or hypertension, the VE had listened to Pritchett’s testimony and reviewed

his medical records, such that she knew the medical condition from which his pain

stemmed. Though the question did not reference knee pain, the ALJ was not

required to include this alleged impairment, because the ALJ did not find that it

constituted a severe impairment for disability purposes. See Crawford, 363 F.3d.

at 161. Accordingly, we affirm as to this issue.

                                  V. RFC Finding

      The ALJ concluded that, though Pritchett did not retain the capacity to do

his past work, he retained the RFC to perform sedentary exertional work. The ALJ



                                          12
cited the above-discussed RFC Assessment , GXT, and medical records from Dr.

Pava, noting that these demonstrated that Pritchett retained many physical abilities.

The ALJ also concluded that such jobs existed in significant numbers in the

national economy.

      Sedentary jobs are defined as those that generally require sitting. 20 C.F.R.

§ 404.1567(a); Kelley v. Apfel, 185 F.3d 1211, 1213 n.2 (11th Cir. 1999).

However, sedentary work may require standing and walking occasionally, so long

as the “periods of standing or walking . . . total no more than about 2 hours of an

8-hour workday, and sitting . . . total[s] approximately 6 hours of an 8-hour

workday.” Kelley, 185 F.3d at 1213 n.2.

      Substantial evidence supports the RFC assigned Pritchett, as the ALJ clearly

explained this conclusion and as the medical records demonstrate that Pritchett

could perform the activities necessary for sedentary work. See Lewis, 125 F.3d at

1439. First, in making his determination, the ALJ clearly stated that the RFC

Assessment, GXT, and disability determination established that Pritchett could

perform sedentary work.

      Also, as discussed above, these medical records demonstrate that Pritchett

could sit, stand, or walk for six hours in an eight-hour workday, according to the

RFC Assessment, or sit for an unlimited period, stand for four hours in an eight-



                                          13
hour work day, or walk for two hours in an eight-hour work day, according to Dr.

Pava’s disability determination. Because sedentary work involves sitting for six

hours in an eight-hour workday and standing or walking two hours in an eight-hour

work day, Pritchett retained the capacity to do such work. See 20 C.F.R.

§ 404.1567(a); Kelley, 185 F.3d at 1213 n.2. Accordingly, we affirm as to this

issue.

                                   VI. New Evidence

         In finding that Pritchett’s severe impairments were coronary artery disease

and hypertension, the ALJ noted that Pritchett also suggested that he suffered liver

failure, but found that this complaint did not constitute a severe impairment. The

ALJ reasoned that the record, while confirming that Pritchett had elevated liver

enzymes secondary to alcohol consumption, demonstrated that the liver

impairment noted improved with treatment and proper diet, such that the record

did not establish that any liver impairment lasted or would last for 12 continuous

months or had more than minimally impacted Pritchett’s ability to function.

         When Pritchett requested review of the ALJ’s decision by the AC, he

submitted additional medical records. Certain of these were duplicates of those

already submitted. Those that were not duplicates demonstrated the following.

On March 18, 2006, Pritchett presented to the Gadsden Regional Medical Center



                                           14
ER with chest pain that rated a seven out of ten. However, Pritchett left the

hospital against medical advice before being fully examined. On March 20, 2006,

Pritchett presented to Riverview Regional Medical Center ER with a recent history

of two to three days of vomiting blood. A doctor performed a blood test and noted

that it demonstrated a grossly abnormal liver profile, probably related to alcoholic

liver disease. The doctor performed an upper endoscopy and noted that it did not

demonstrate gastroparesis or ulcer. The doctor diagnosed an upper gastrointestinal

bleed. The doctor treated with blood transfusion and advised Pritchett to

absolutely cease all alcohol consumption. The AC considered the newly

discovered evidence and denied review of the ALJ’s decision.

      The AC must consider “new, material, and chronologically relevant

evidence and must review the case if the administrative law judge’s action,

findings, or conclusion is contrary to the weight of the evidence currently of

record.” Ingram v. Comm’r of Soc. Sec., 496 F.3d 1253, 1262 (11th Cir. 2007);

see 20 C.F.R. § 404.970(b). The AC may deny review if, even in the light of the

new evidence, it finds no error in the opinion of the ALJ. Ingram,496 F.3d at 1262.

Its decision to deny review in light of new evidence is subject to judicial review.

Falge v. Apfel, 150 F.3d 1320, 1324 (11th Cir. 1998). In conducting this review,

we “look at the pertinent evidence to determine if the evidence is new and material,



                                          15
the kind of evidence the [AC] must consider in making its decision whether to

review an ALJ’s decision.” Id.

      The AC did not err in denying review of the ALJ’s denial, even in light of

the evidence presented, as this evidence was neither new nor material. See Falge,

150 F.3d at 1324. First, certain of this evidence constituted duplicates of that

already submitted. Also, the evidence that was new comprised medical records

that were immaterial because they offered no evidence that reasonably could be

expected to alter the ALJ’s decision. See id.. The March 18, 2006, records offer

no real evidence, since Pritchett left against medical advice before being treated.

The March 20, 2006, records demonstrated that Pritchett suffered liver problems,

but did not demonstrate that Pritchett’s liver impairment would not resolve with

treatment and proper diet, or otherwise lasted or would last for 12 continuous

months, or more than minimally impacted Pritchett’s ability to function.

Accordingly, we affirm as to this issue.

      AFFIRMED.




                                           16